Title: From Thomas Jefferson to Meriwether Lewis, 21 August 1808
From: Jefferson, Thomas
To: Lewis, Meriwether


                  
                     Dear Sir 
                     
                     Monticello Aug. 21. 08.
                  
                  Your letter to Genl. Dearborne of July 1. was not recieved at the War office till a few days ago, was forwarded to me, & after perusal sent on to Genl. Dearborne at present in Maine. as his official answer will be late in getting to you, I have thought it best in the mean time to communicate to yourself directly ideas in conformity with those I have expressed to him, and with the principles on which we have conducted Indian affairs. I regret that it has been found necessary to come to open rupture with the Osages, but, being so, I approve of the course you have pursued, that of drawing off the friendly part of the nation, withdrawing from the rest the protection of the US. and permitting the other nations to take their own satisfaction for the wrongs they complain of. I have stated to Genl. Dearborne that I think we may go further, & as the principal obstacle to the Indians acting in large bodies is the want of provisions, we might supply that want, & ammunition also if they need it.    with the Sacs & the Foxes I hope you will be able to settle amicably, as nothing ought more to be avoided than the embarking ourselves in a system of military coercion on the Indians. if we do this, we shall have general & perpetual war. when a murder has been committed on one of our stragglers, the murderer should be demanded. if not delivered, give time & still press the demand. we find it difficult, with our regular government, to take & punish a murderer of an Indian. indeed I believe we have never been able to do it in a single instance. they have their difficulties also, & require time. in fact it is a case where indulgence on both sides is just & necessary to prevent the two nations from being perpetually committed in war by the acts of the most vagabond & ungovernable of their members. When the refusal to deliver the murderer is permanent & proceeds from the want of will & not of ability, we should then interdict all trade and intercourse with them till they give us compleat satisfaction. commerce is the great engine by which we are to coerce them, and not war. I know this will be less effectual on this side the Misipi where they can have recourse to the British, but this will not be a long lived evil. by this forbearing conduct towards the [G’s]-Missisipian Indians for seven years past, they are become satisfied of our justice & moderation towards them, that we have no desire of injuring them but on the contrary of doing them all the good offices we can, and they are become sincerely attached to us; and this disposition, beginning with the nearest, has spread & is spreading itself to the more remote, as fast as they have opportunities of understanding our conduct. the Sacs & Foxes, being distant, have not yet come heartily over to us, but they are on the balance. those on this side the Misipi will soon be entirely with us if we pursue our course steadily. the Osages, Kanzas, the Republican, Great & Wolf Panis, Mahas, Poncaras Etc. who are inclined to the Spaniards, have not yet had time to know our dispositions. but if we use forbearance, & open commerce with them, they will come to, and give us time to attach them to us. in the mean time, to secure our frontiers, I have expressed myself to Genl. Dearborne in favor of the three companies of spies & the military supplies you ask for. so also in the having established factories, at which all the traders shall be stationary, allowing none to be itinerant further than indispensable circumstances shall require. as soon as our factories on the Missouri & Misipi can be in activity they will have more powerful effects than so many armies. with respect to the British we shall take effectual steps to put an immediate stop to their crossing the Misipi, by the severest measures. and I have proposed to Genl. Dearborne to break up all their factories within our limits on this side the Misipi, to let them have them only at fixed points, and suppress all itinerant traders of theirs as well as our own. they have by treaty only an equal right of commerce with ourselves, the regulation of which on our side of the line belongs to us, as that on their side belongs to them. all that can be required is that these regulations be equal. these are the general views which, on the occasion of your letter, I have expressed to General Dearborne. I reserve myself for consultation with him; and shall be very glad to recieve your sentiments also on the several parts of them, after which we may decide on the modifications which may be approved. in the mean time you will probably recieve from him an answer to your letter, till which this communication of my sentiments may be of some aid in determining your own course of proceeding.
                  Your friends here are all well, except Colo. Lewis, who has declined very rapidly the last few months. he scarcely walks about now, & never beyond his yard. we can never lose a better man. I salute you with affection & respect
                  
                     Th: Jefferson 
                     
                  
               